Filed 9/1/22 P. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Petitioner,                                                    E079498

 v.                                                                      (Super.Ct.No. FVI22000518)

 THE SUPERIOR COURT OF                                                   OPINION
 SAN BERNARDINO COUNTY,

          Respondent;

 CHRISTOPHER PEDRO BERNAL,

          Real Party in Interest.



         ORIGINAL PROCEEDING; petition for writ of mandate. Shannon L. Faherty,

Judge. Petition granted.

         Jason Anderson, District Attorney, Sean Daugherty, Deputy District Attorney, for

Petitioner.

         No appearance for Respondent.

         No appearance for Real Party in Interest.



                                                             1
                                      INTRODUCTION

       The People (petitioner) seeks a writ of mandate compelling the superior court to

vacate its order denying as untimely petitioner’s motion to disqualify Judge Joni Sinclair

under Code of Civil Procedure section 170.61 and to enter a new order granting the

motion. Because it appears to this court that the motion was timely filed, we direct the

superior court to grant the motion.

                                          FACTS

       On February 28, 2022,2 petitioner filed a felony complaint charging real party in

interest, Christopher Pedro Bernal, with two counts of first degree burglary (Pen. Code,

§ 459) and one count of grand theft (Pen. Code, § 487, subd. (a)), and alleging that he has

two “strike” priors (Pen. Code, §§ 1170.12, subds. (a)-(d) & 667, subds. (b)-(i)) and two

serious felony priors (Pen. Code, § 667, subd. (a)(1)).

       The pre-preliminary hearing was set before Judge Joseph Widman on March 8,

and at Bernal’s request was continued first to April 6, then to May 16 (all before Judge

Widman), then to June 13.

       Beginning June 13, each appearance was before Judge Sinclair. Bernal requested

a continuance to July 12. On July 12, Bernal was not present because he was in custody

and in quarantine. The hearing was continued to July 21, on which date Bernal requested

to continue the case to August 5 for “possible inclusion into MDD.”


       1 All further code references are to the Code of Civil Procedure unless otherwise
indicated.
       2 All dates are in 2022.



                                             2
       Petitioner filed a peremptory challenge motion on July 22, 13 days before the

hearing set for August 5. On July 26, the supervising judge denied the motion on the

ground that it “was not filed timely” and mistakenly stated the motion had been filed on

July 25. The order states: “this case remains assigned for all purposes to Judge Joni

Sinclair.”

       Petitioner filed this petition seven days later, on August 2. On August 4, this court

stayed the proceedings, invited respondent and Bernal to file a response to the petition

within 15 days, and notified the parties that, unless good cause is shown, the court may

issue a peremptory writ in the first instance pursuant to Palma v. U.S. Industrial

Fasteners, Inc . (1984) 36 Cal.3d 171, 178. Neither respondent nor Bernal filed a

response.

                                        DISCUSSION

       Petitioner argues that the peremptory challenge was timely filed on July 22, 13

days before the August 5 hearing. This is because no all-purpose assignment had been

made, and Judge Sinclair had never ruled on contested issues related to the merits and,

thus, the challenge needed only to have been filed at least five days prior to the August 5

hearing pursuant to section 170.6, subdivision (a)(2). Petitioner is correct.

       An order denying a request to disqualify a judge is reviewable by a petition for

writ of mandate filed within 10 days after notice of the order, with an additional five days

if notice is mailed. (§170.3, subd. (d).) This petition was therefore timely filed because

it was filed seven days after the denial order on July 26.



                                              3
       A party or the party’s attorney may challenge an assigned bench officer by filing a

declaration stating he or she believes the judge will not be fair or impartial. (§ 170.6,

subd. (a)(2).) So long as the motion “ ‘is timely and properly made, immediate

disqualification is mandatory.’ ” (Spruance v. Commission on Judicial Qualifications

(1975) 13 Cal.3d 778, 797.)

       “If the judge, other than a judge assigned to the case for all purposes . . . assigned

to, or who is scheduled to . . . hear the matter is known at least 10 days before the date set

for . . . hearing, the motion shall be made at least 5 days before that date. . . . If directed

to the trial of a criminal cause that has been assigned to a judge for all purposes, the

motion shall be made to the assigned judge or to the presiding judge by a party within 10

days after notice of the all purpose assignment . . .” (§ 170.6, subd. (a)(2), italics added.)

Petitioner correctly asserts that Judge Sinclair had not been assigned for all purposes.

       Further, section 170.6 states: “The fact that a judge . . . has presided at, or acted in

connection with, a pretrial conference or other hearing, proceeding, or motion prior to

trial, and not involving a determination of contested fact issues relating to the merits,

shall not preclude the later making of the [section 170.6] motion . . . .” (§ 170.6,

subd. (a)(2).) Implicit to this provision is the corollary that “if the judge has presided

over a hearing, proceeding or motion prior to trial that did involve a determination of

contested fact issues relating to the merits, a subsequent peremptory challenge motion is

precluded as untimely.” (Stephens v. Superior Court (2002) 96 Cal.App.4th 54, 59.)




                                               4
       Each of the hearings at which Judge Sinclair presided was continued, so she made

no determination of contested fact issues.

       For these reasons, the motion was timely and should have been granted.

                                       DISPOSITION

       Let a peremptory writ of mandate issue directing the respondent court to vacate its

order of July 26, 2022, denying the motion for disqualification of Judge Joni Sinclair

made under section 170.6, and to enter a new order granting the motion and assigning the

matter to another judge.

       The stay issued on August 4, 2022, is vacated as of the date this opinion is final in

this court.

       This opinion is final as to this court forthwith. (Cal. Rules of Court, rule

8.490(b)(2)(A).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                RAMIREZ
                                                                                         P. J.
We concur:

FIELDS
                           J.

SLOUGH
                           J.




                                              5